DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “in a region of said air outlet apertures said pressure side surface extends further than said suction side surface measured from said leading edge along a section camberline” in claim 10 must be shown or the feature canceled from the claim.  It is noted that in Figures 1-2 this limitation cannot be seen and in Figures 3-5 it appears that the pressure side surface (13) and the suction side surface (14) extend the same length.  Additionally, on page 5 of the specification, it describes that the embodiments may be modified to have the claimed aspect, implying this is not shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, there is no drawing depicting this feature.  This is because in Figures 1-2 this limitation cannot be seen and in Figures 3-5 it appears that the pressure side surface (13) and the suction side surface (14) extend the same length.  Additionally, on page 5 of the specification, it is stated that the embodiments may be modified to have the claimed aspect, implying this is not shown.
The measurement is described by the claim as “from said leading edge along a section camberline” and the wicket gate has a “pressure side surface extends further than said suction side surface”. The camber line extends to the trailing edge where the pressure side surface 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear how the measurement is performed “from said leading edge along a section camberline” and how with this measurement the “pressure side surface extends further than said suction side surface”.  The camber line extends to the trailing edge where the pressure side surface meets the suction side surface and both surfaces end.  Therefore, both surfaces extend the same distance from said leading edge along a section camberline.  There is additionally, no depiction to clarify the meaning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhman (U.S Patent 5,441,384) hereinafter Gokhman in view of Garnett (U.S Patent 2,803,428) hereinafter Garnett.

    PNG
    media_image1.png
    663
    539
    media_image1.png
    Greyscale

Regarding claim 8, Gokhman discloses:
A wicket gate for a hydraulic turbine or pump {Figure 1 (128), Column 1 lines 8-12}, the wicket gate comprising:
a blade being defined by:
a pressure side surface {Figure 12 (150)},
an oppositely facing suction side surface {Figure 12 (148)},
a leading edge {Figure 12 (162)} and
a spaced apart trailing edge {Figure 12 (164)};
a first trunnion {Figures 4 (154/156) shows the trunnion on the wicket gates (128); there are two instances (left
a second trunnion {Figures 4 (154/156) shows the trunnion on the wicket gates (128); there are two instances (right being the second trunnion) of wicket gates (128) shown in Figure 1; Column 6 lines 49-57}
said suction side surface of said blade having a profile along a cross section through a point P1 and a point P2 being concave {Annotated Figure 1 between (P1) and (P2) is concave}
whereas the point P1 is disposed on said suction side surface of said trailing edge {Annotated Figure 1 (P1), trailing edge is interpreted as a region of the blade near the trailing edge, as an edge would not have a suction side surface; see also instant application specification page 1 lines 26-28 “near the trailing edge”}
where one of said air outlet apertures is disposed and the point P2 is spaced apart from the point P1 by less than 10% of a wicket gate length L {Annotated Figure 1 (P1) and (P2) are spaced by less than 10% of the wicket gate length; MPEP 2125 the concavity on the suction side (148) is evident to one of ordinary skill in the art, this includes points spaced apart relatively short distances}
and the point P2 is disposed upstream of the point P1 on a line perpendicular to said trailing edge starting at the point P1 {Annotated Figure 1, the line between P1 and P2 is perpendicular to the trailing edge as the trailing edge is in/out the page}.
Gokhman is silent regarding:
said blade and one of said first and second trunnions having an air passage with an air inlet aperture and air outlet apertures formed therein,
wherein said air passage is connected with said air inlet aperture and said air outlet apertures in a way that air can flow from said air inlet aperture through said air passage to each of said air outlet apertures and
said air outlet apertures are disposed at said trailing edge of said blade.
Garnett pertains to wicket gates in hydraulic turbines.  Garnett teaches:
said blade and one of said first and second trunnions having an air passage with an air inlet aperture and air outlet apertures formed therein {Figure 5 blade (17) and the trunnion has air passage (43) with inlet aperture at the trunnion and outlet by (38)},
wherein said air passage is connected with said air inlet aperture and said air outlet apertures in a way that air can flow from said air inlet aperture through said air passage to each of said air outlet apertures {Figure 5, see arrows through (17)} and
said air outlet apertures are disposed at said trailing edge of said blade {Figure 5 the outlet is on the trailing edge as it is adjacent to the runner blades (42) which are downstream of the wicket gates}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added aeration channels in the wicket gates of Gokhman as evidenced by Garnett.  One of ordinary skill in the art would be motivated to do so lessen pitting in water wheels and to lessen vibrations and noise by introducing air into the voids or low pressure areas which occur under the trailing edges of wicket gates {Garnett Column 1 lines 15-26}.
Regarding claim 9, the Gokhman further discloses wherein an angle between a first normal vector on said suction side surface N1 disposed at the point P1 {Annotated Figure 1 (N1)} and a second normal vector on said suction side surface N2 disposed at the point P2 {Annotated Figure 1 (N2)} is at least 2 degrees {Annotated Figure 1 angle (C) is clearly at least 2 degrees as shown in the annotated figure; precise measurement is not required, this can be plainly understood by one of ordinary skill in the art seeing the concavity on surface (148) and the discussion of the discharge angle column 8 lines 3-6, see MPEP 2125}.  
Regarding claim 11, the combination of Gokhman and Barnett further teaches wherein said air inlet aperture is formed in said first trunnion {Figure 5 the inlet can be seen at the 
Regarding claim 12, the combination of Gokhman and Barnett further teaches wherein said air inlet aperture is formed in said second trunnion {Figure 5 the inlet can be seen at the trunnion as shown by the arrows of the air flow; both trunnions of Gokhman have air inlets in the trunnions as taught by Barnett Figures 4 and 5}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibbs et al. (U.S Patent 1,750,400) discloses a narrowing trailing edge that has concavity for a wicket gate.  Dailey (U.S Patent 6,544,001) shows in Figure 5 a suction side that may be considered as extending past a pressure side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745